Citation Nr: 0728010	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-28 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for spina bifida 
occulta with a lumbosacral strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The merits of the veteran's claim for service connection for 
spina bifida occulta with a lumbosacral strain will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An August 1978 Board decision denied service connection 
for a back disorder.

3.  The evidence received since the August 1978 Board 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for spina bifida occulta with a lumbosacral strain.


CONCLUSIONS OF LAW

1.  The Board's August 1978 decision, which denied 
entitlement to service connection for a back disorder, is 
final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 
20.1100, 20.1104 (2006).

2.  The evidence received subsequent to the August 1978 Board 
decision is new and material, and the claim for service 
connection for spina bifida occulta with a lumbosacral strain 
is reopened. 38 U.S.C.A.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for spina bifida occulta with a lumbosacral 
strain, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen his claim.  
The law specifically provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the veteran's claim for service 
connection for spina bifida occulta with a lumbosacral 
strain, and therefore, regardless of whether the requirements 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  Therefore, the Board concludes that 
the current laws and regulations have been complied with, and 
a defect, if any, in providing notice and assistance to the 
veteran was at worst harmless error in that it did not affect 
the essential fairness of the adjudication.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the veteran's claim for service 
connection for spina bifida occulta with a lumbosacral strain 
was previously considered and denied by the Board in a 
decision dated in August 1978.  The appellant was provided a 
copy of that decision, and the Board's decision in the matter 
is final. See 38 U.S.C.A.         §§ 7103, 7104(b); 38 C.F.R. 
§ 20.1100.

In January 2003, the veteran requested that his claim for 
service connection for a back disorder be reopened.  The 
August 2003 rating decision currently on appeal denied the 
veteran's application to reopen, but a subsequent rating 
decision dated in December 2003 appears to have subsequently 
reopened the claim for service connection and adjudicated the 
claim on a de novo basis.  As will be explained below, the 
Board believes that the RO's adjudication regarding reopening 
the veteran's claim for service connection is ultimately 
correct.  However, regardless of what the RO has done in 
cases such as this, "the Board does not have jurisdiction to 
consider a claim which it previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 
7104(b).  Although this claim does not involve a prior final 
denial by the Board but rather by the RO, the United States 
Court of Veterans Appeals (Court) has held that the same 
statutory reopening requirements apply to prior final RO 
decisions.  Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  
Therefore, the Board is required by statute to review whether 
new and material evidence has been submitted to reopen the 
claim.  Thus, the Board has recharacterized the issue on 
appeal as whether the appellant has submitted new and 
material evidence to reopen the previously denied claim for 
service connection for spina bifida occulta with a 
lumbosacral strain.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the August 1978 Board decision denied the 
veteran's claim for service connection for a back disorder.  
In that decision, the Board observed that the veteran had 
sustained a lumbosacral strain in an automobile accident 
during his period of service.  However, the Board also 
indicated that the back pain resolved and that there was no 
further complaint during his military service.  It was 
further noted that the veteran's separation examination did 
not reveal a back disorder and that he did not seek any 
treatment until May 1977.  In addition, the Board indicated 
that the veteran was afforded a VA examination in January 
1978 at which time x-rays of the spine revealed spina bifida 
occulta, which was considered a congenital or developmental 
abnormality.  As such, the Board concluded that the veteran's 
in-service back injury was acute and transitory and resolved 
itself with no postoperative residuals.  Therefore, the Board 
found that service connection for a back disorder was not 
warranted.

The evidence associated with the claims file subsequent to 
the August 1978 Board decision includes VA medical records, a 
November 2003 VA examination report, and a March 2006 VA 
examination report as well as the veteran's own assertions.  
The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the August 1978 Board 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for spina 
bifida occulta with a lumbosacral strain.  This evidence is 
certainly new, in that it was not previously of record.  With 
regard to whether the evidence is material, the Board notes 
that the November 2003 VA examiner provided a medical opinion 
regarding the question of a relationship or connection 
between a current back disability, diagnosed as degenerative 
disc disease of the lumbosacral spine, and the back injury in 
service, but the opinion does not relate to an unestablished 
fact necessary to substantiate the veteran's claim because 
the examiner concluded that the current disability was more 
likely related to aging than to the back injury in service, 
and thus this opinion does not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  

However, VA outpatient reports, dated in January 2004 and May 
2005, provide assessments of chronic lumbar pain secondary to 
a motor vehicle accident (MVA), and the examiner noted the 
history of the MVA in 1966.  In addition, on an anesthesia 
consultation report, dated in May 2005, a VA anesthesiologist 
reviewed the findings on a CT scan of the lumbar spine and 
noted "degenerative disc change . . . with some hypertrophic 
bony change posteriorly on the right at the L4 level possibly 
relating to old trauma in this region."  The Board must 
presume the credibility of this evidence for the purpose of 
determining whether it constitutes new and material evidence 
needed to reopen the claim and may not assess its probative 
weight in relation or comparison to other evidence such as 
the November 2003 medical opinion for reopening purposes.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  Therefore, the Board finds that this evidence 
constitutes new and material evidence to reopen the claim 
because it indicates a connection or possible connection 
between a current back disorder and an injury to the back in 
the MVA in service, and thus it relates to an unestablished 
fact necessary to substantiate and it raises a reasonable 
possibility of substantiating the claim.

Therefore, the Board finds that new and material evidence has 
been presented to reopen the veteran's previously denied 
claim for service connection for spina bifida occulta with a 
lumbosacral strain.  However, as will be explained below, the 
Board is of the opinion that further development is necessary 
before the merits of the veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for spina bifida occulta 
with a lumbosacral strain is reopened, and to this extent 
only, the appeal is granted.


REMAND

Reasons for Remand:  To obtain the veteran's Social Security 
Administration records, to secure additional treatment 
records, and to obtain another medical opinion.
The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board observes that the veteran is in receipt of monthly 
benefits from the Social Security Administration (SSA).  In 
this regard, the veteran submitted a letter in June 2007 
indicating that he was unable to work and had been granted 
SSA disability benefits.  The Board notes that the decision 
to grant benefits and the records upon which that decision 
was based are not associated with the claims file.  Under 
38 U.S.C.A. § 5107(a), VA's duty to assist specifically 
includes requesting information from other Federal 
departments or agencies.  Where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims and must be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Therefore, the RO should obtain and associate such records 
with the veteran's claims file.

It also appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran submitted a statement in 
June 2007 in which he indicated that he was being treated at 
the VA Medical Centers in Sioux Falls, South Dakota, and 
Omaha, Nebraska.  However, the claims file does not contain 
any VA treatment records dated after October 2005.  In fact, 
the veteran indicated in March 2006 that he had had a MRI in 
October 2005, but there is no treatment record documenting 
that diagnostic test.  Such records may prove to be relevant 
and probative.  Therefore, the RO should attempt to obtain 
any and all treatment records pertaining to a back disorder.

Lastly, as noted in the Board's decision above reopening this 
claim, the November 2003 VA examiner provided a medical 
opinion regarding the question of a relationship or 
connection between a current back disability, diagnosed as 
degenerative disc disease of the lumbosacral spine, and the 
back injury in service, but the examiner concluded that the 
current disability was more likely related to aging than to 
the back injury in service.  However, VA outpatient reports, 
dated in January 2004 and May 2005, provide assessments of 
chronic lumbar pain secondary to a motor vehicle accident 
(MVA), and the examiner noted the history of the MVA in 1966.  
In addition, on an anesthesia consultation report, dated in 
May 2005, a VA anesthesiologist reviewed the findings on a CT 
scan of the lumbar spine and noted "degenerative disc 
change . . . with some hypertrophic bony change posteriorly 
on the right at the L4 level possibly relating to old trauma 
in this region."  In light of this seemingly conflicting 
evidence, the Board concludes that on remand another medical 
opinion should be obtained.  38 C.F.R. § 3.159(c)(4).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for a back disorder.  After acquiring 
this information and obtaining any 
necessary authorization, the RO should 
obtain and associate these records 
with the claims file.  A specific 
request should be made for treatment 
records from the VA Medical Centers in 
Sioux Falls, South Dakota, and Omaha, 
Nebraska, dated from October 2005 to 
the present.

2.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security 
Administration (SSA) based its 
decision to award benefits to the 
veteran.  If the search for such 
records has negative results, the 
claims file must be properly 
documented as to the unavailability of 
these records.
3.  The RO should schedule the veteran 
for another VA medical examination by 
an examiner who will review all the 
evidence of record, including the 
evidence added to the file after the 
November 2003 examiner rendered a 
medical opinion, and who will render 
another opinion in this case as to the 
likelihood (likely, unlikely, as least 
as likely as not) that a current back 
disorder is the result of the back 
injury sustained in service as opposed 
to its being more likely the result of 
some other cause or factors.  In 
particular, the examiner must review 
the VA outpatient reports, dated in 
January 2004 and May 2005, which 
provide assessments of chronic lumbar 
pain secondary to a motor vehicle 
accident (MVA) and the anesthesia 
consultation report, dated in May 
2005, on which a VA anesthesiologist 
reviewed the findings on a CT scan of 
the lumbar spine and noted 
"degenerative disc change . . . with 
some hypertrophic bony change 
posteriorly on the right at the L4 
level possibly relating to old trauma 
in this region."

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.
The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


